Citation Nr: 9903189	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-40 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active naval service from July 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Fort 
Harrison, Montana Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 10 
percent for residuals of a right wrist fracture and granted a 
20 percent rating for lumbosacral strain with arthritis.  

In July 1996, the Board granted a 30 percent rating for 
residuals of a right wrist fracture.  Hence, that issue has 
been adjudicated by the Board and will not be addressed 
further.

The issue of entitlement to an increased rating for 
lumbosacral strain was remanded by the Board in July 1998 and 
August 1996.  The Board is satisfied that the requested 
development has been accomplished and will address the merits 
of the claim below.  Based on this development the issue has 
been recharacterized as noted on the preceding page.  

In an October 1998 decision, the RO denied service connection 
for traumatic arthritis of the hips, joints, tailbone and 
thighs.  The veteran has not appealed this determination and 
the issue has not been certified for appeal.  Hence, it is 
not presently before the Board and will not be addressed 
herein.  


FINDING OF FACT

The veteran's service connected low back disorder is 
manifested by chronic lumbosacral strain and arthritis with 
severe limitation of extension, and pain and weakness on 
motion; pronounced intervertebral disc syndrome or ankylosis 
of the spine is not shown.  


CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's service 
connected low back disorder.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5292 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant facts for the veteran's claim 
have been properly developed and that no further assistance 
is required in order to comply with the duty to assist 
mandated in 38 U.S.C.A. § 5107.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

I.  Factual Background

On VA orthopedic examination in March 1993, the veteran 
complained of low back pain with decreased motion.  Extension 
was limited to 8 degrees and limited lateral spine motion was 
shown bilaterally, greater on the left.  There were no muscle 
spasms, loss of strength or other neurological involvement.  
X-rays showed degenerative joint disease of the lumbosacral 
spine.  CT myelogram was negative for herniated nucleus 
pulposus or spinal stenosis; however, the examiner diagnosed 
probable spinal stenosis and chronic low back pain, without 
neurological deficit.  

An April 1993 myelogram showed slight transverse narrowing of 
the column at the fourth disc space, but there was no 
evidence of obstruction.  

A December 1996 record shows that the veteran was seen for 
complaints of back pain.  Traumatic arthritis of the 
lumbosacral spine was diagnosed. 

A July 1993 record shows a diagnosis of moderate degenerative 
arthritis of the lumbar spine with limited motion.  

VA outpatient treatment reports dated in November 1993 show 
that the veteran was seen for complaints of chronic low back 
pain on a daily basis.  The pain increased with sitting, but 
he had no radicular quality discomfort.  He did have 
decreased motion.  Anti-inflammatory medication was 
recommended.  

On VA contract examination in August 1997, the examiner 
reported that he reviewed the veteran's file.  It was noted 
that the veteran had a history of a back injury in service.  
More recently, medical records documented that he had mid-
back spasms, decreased motion and degenerative disc disease 
which was worse at L1-L2.  He had a normal neurologic exam.  
Presently, he had a baseline mild to moderate low back pain 
at the lumbosacral junction which increased with mechanical 
activities, particularly bending forward or staying in a 
flexed position.  He had difficulty extending and had 
intermittent episodes of severe pain where his back would 
"lock" and he had difficulty straightening up.  He had 
occasional right leg pain.  There was no radicular quality 
discomfort, numbness, tingling, weakness or increase in pain 
with coughing or sneezing.  He took Motrin on a regular 
basis.  Examination showed that his spine was straight and 
well-balanced.  He walked with a normal tandem gait and a 
normal spinal alignment.  Forward flexion was to 65 degrees; 
extension was to 5 degrees; lateral bending was to 20 
degrees; and rotation was to 30 degrees, bilaterally.  He had 
a slightly flattened lumbar lordosis.  Goldthwait's sign was 
negative, but he had some visual evidence of discomfort with 
forced extension.  Faber test and tension signs were 
negative.  X-rays revealed mild to moderate degenerative 
changes throughout the lumbar spine, a little worse at L5-S1 
and L1-L2.  There were mild osteophytes at L1-2, but no 
instability or obvious bony lesions.  The assessment was 
chronic lumbar sprain with post-traumatic arthritis.  The 
examiner commented that the veteran's symptoms were 
consistent with previous injury but had worsened somewhat.  
He could not find any other etiologies for the discomfort.  
He did not see evidence of excessive fatigability or 
incoordination.  However, the disability did cause some mild 
weakened movement, particularly in extension.  He was capable 
of employment in a civil occupation.  

II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§  4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to pain, etc.).  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  However, in 
Johnson v. Brown, 9 Vet. App. 7 (1996), the Court noted that, 
since Diagnostic Code 5257 (impairment of the knee) was not 
predicated on loss of range of motion, 38 C.F.R. §§  4.40 and 
4.45 do not apply.  

Based on these decisions, in a December 1997 opinion, the 
General Counsel of the VA concluded that Diagnostic Code 5293 
for intervertebral disc syndrome involves loss of range of 
motion, therefore, 38 C.F.R. §§  4.40 and 4.45 must be 
considered when a disability is evaluated under this 
Diagnostic Code if the veteran has received less than the 
maximum evaluation under that Code.  VAOPGCPREC 36-97, 
December 12, 1997.  

The veteran's service connected back disorder encompasses 
lumbosacral strain, arthritis, and degenerative disc disease; 
it is presently rated 20 percent disabling under Diagnostic 
Code 5295.  However, it may be rated under the Code that is 
to his best advantage.  Lumbosacral strain with muscle spasm 
on extreme forward bending, and loss of lateral spine motion 
in the standing position is assigned a 20 percent disability 
rating.  To warrant the maximum 40 percent rating for 
lumbosacral strain, objective evidence must show that the 
strain is severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.  

Moderate intervertebral disc syndrome, characterized by 
recurring attacks is assigned a 20 percent disability rating.  
Severe intervertebral disc syndrome with recurring attacks 
and intermittent relief is assigned a 40 percent disability 
rating.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc and little intermittent relief, 
warrants a 60 percent rating.  38 C.F.R. § 4.71a, Code 5293.  

The veteran's service connected low back disorder may also be 
rated based on limitation of motion.  Moderate limitation of 
motion of the lumbar spine is assigned a 20 percent 
disability rating.  If severe, a 40 percent disability rating 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 50 
percent rating requires unfavorable ankylosis of the lumbar 
spine. Code 5289.  

The evidence of record establishes that the veteran's 
disability warrants an increased rating.  In considering the 
extent of the veteran's condition in conjunction with the 
rating criteria set forth in the appropriate diagnostic 
codes, the Board concludes that his back disorder is most 
appropriately rated under Diagnostic Code 5292 and that his 
disability meets the criteria for a 40 percent rating.  The 
record demonstrates that the veteran has chronic lumbosacral 
strain and post-traumatic arthritis.  On examinations in 
March 1993 and August 1997, decreased ranges of motion were 
noted.  In August 1997 extension was to only 5 degrees.  The 
examiner commented that there was some discomfort on forced 
extension.  He concluded that while the veteran's back 
disability did not cause any excessive fatigability or 
incoordination, it did cause mild weakness on movement.  No 
neurologic involvement was found.  Based on these findings, 
and with consideration of 38 C.F.R. §§ 4.40 and 4.45, the 
Board concludes that the veteran's limitation of motion may 
be considered severe.  See DeLuca, supra.  Therefore, a 40 
percent rating is warranted under Diagnostic Code 5292.  
Ankylosis of the spine or symptoms associated with pronounced 
disc syndrome have not been clinically demonstrated; 
consequently, a higher rating under Diagnostic Code 5289 or 
5293 is not warranted.  


ORDER

A 40 percent rating for a low back disorder is granted, 
subject to the regulations governing the payment of monetary 
awards.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 9 -


